Citation Nr: 1508093	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a rating in excess of 40 percent for duodenal ulcers.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1956 to June 1960 and from July 1960 to July 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico: a January 2006 rating decision that denied a rating in excess of 40 percent for duodenal ulcer disease, and an October 2010 rating decision that denied service connection for bronchial asthma.  

[Subsequent to the RO's most recent adjudication, the Veteran submitted additional treatment records related to bronchial asthma without waiving his right to RO initial consideration.  As these matters are being remanded anyway, the RO will have an opportunity to consider this evidence in the first instance.]

In a September 2005 statement, the Veteran raised the issues of service connection for diverticulitis, hemorrhoids, and irritable bowel syndrome as secondary to duodenal ulcers.  As these claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (West 2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.

REMAND

In his October 2008 VA Form 9 substantive appeal, the Veteran requested a Board hearing at a local VA office.  Although it appears that he withdrew that request in November 2008 correspondence, he later requested a Board hearing on all issues in a March 2014 VA Form 9 substantive appeal.  To date, there has been no action on his request for a hearing and no indication that he has since withdrawn the request.  Because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



